Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections/Objections Withdrawn
The objection to claim 1 and 21 is withdrawn in view of the amendment to the claims.
The rejection of claims 1-11 and 21-22  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicant’s argument has been carefully considered and is found persuasive.
The rejection of claim 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the cancellation of the claims.
The rejection of claim(s) 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by  Robinson, “SpdE, a novel amino acid-sensing diguanylate cyclase modulates bacterial motility to facilitate transmission within a host-microbe system,” Microbiome: Chemical Mechanisms and Biological Consequences, March 12, 2019 (29 pages), cited in IDS is withdrawn. The declaration under 37 CFR 1.130(a) filed 6/21/22 is sufficient to overcome the instant rejection.
The rejection of claim(s) 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by  Robinson, “Investigating Mechanisms of Bacterial-Host Adaptation,” 7th Conference on Beneficial Microbes, July 9, 2018, 29 pages is withdrawn. The declaration under 37 CFR 1.130(a) filed 6/21/22 is sufficient to overcome the instant rejection.

Status of the Claims

Claims 1-11, 21-22 and 25-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645